Filed 3/27/15 P. v. Sanders CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D066139

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD251920)

SYLVIA SANDERS,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of San Diego County, Joan P.

Weber, Judge. Affirmed.



         Wayne C. Tobin, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Arlene A. Sevidal and Collette C.

Cavalier, Deputy Attorneys General, for Plaintiff and Respondent.

         A jury convicted defendant and appellant Sylvia Sanders of unlawful taking and
driving a vehicle (Veh. Code,1 § 10851, subd. (a)). Sanders appeals, contending the

court committed prejudicial error by failing to instruct the jury on the lesser included

offense of attempted unlawful taking and driving a vehicle. As we explain, we reject this

contention and affirm the judgment of conviction.

                                FACTUAL BACKGROUND

       In mid-October 2013, Sanders entered a rental car agency (agency) at

approximately 5:00 a.m., approached an agency employee and stated she had a car

reservation. When the agency employee was unable to find Sanders's reservation, the

employee asked Sanders for her driver's license. In response, Sanders provided a

California identification card. Because Sanders had neither a valid driver's license nor a

credit card, the employee declined to rent Sanders a car.

       An agency employee testified that when a person rents a car, the customer is

directed to a "stall" in the car lot to retrieve the rental, which is left unlocked with the

keys in the ignition. The customer must then exit the lot through an exit booth, where an

agency employee scans a barcode on the car and confirms the customer rental

information. The employee also cross-references the customer's driver's license and

rental contract to ensure the customer is renting the correct car. Once confirmed, the

employee pushes a button that operates a gate bar and tire spikes, allowing the customer

to safely exit the lot.

       An agency employee was working the exit booth when Sanders approached in an


1      All statutory references are to the Vehicle Code.
                                               2
agency rental car. When the employee scanned the rental car's bar code, no information

appeared. When asked by the employee, Sanders was unable to provide either a rental

contract or a driver's license, and was also not a "Gold Customer," a category of

customers who have their contract printed at the exit booth instead of in the lobby.

Believing Sanders had left her license in the lobby, the employee called and spoke to the

agency employee who confirmed she had declined to rent Sanders a car. The agency

employee called the police. When officers arrived, they ordered Sanders out of the rental

car and placed her under arrest.

                            PROCEDURAL BACKGROUND

       At the conclusion of trial, the defense requested a jury instruction on the lesser

included offense of "attempted car theft." Because the rental car never left the agency

parking lot, the defense argued a taking did not occur but rather only an attempt. The

People responded by citing to CALCRIM No. 1820 (discussed post) and arguing that,

because Sanders moved the car, a taking occured. The court agreed with the People,

found the vehicle had been "moved a distance" but that the "issue in the case is more

what was her intent[.]" As noted, the jury subsequently found Sanders guilty of an

unlawful taking in violation of section 10851, subdivision (a). The court sentenced

Sanders to 32 months in state prison.

                                        DISCUSSION

       A court has the sua sponte duty to instruct the jury "'"on the general principles of

law relevant to the issues raised by the evidence. . . ." [Citation.] That obligation has


                                              3
been held to include giving instructions on lesser included offenses when the evidence

raises a question as to whether all of the elements of the charged offense were present

[citation], but not when there is no evidence that the offense was less than that charged.'"

(People v. Breverman (1998) 19 Cal. 4th 142, 154; see People v. Wickersham (1982) 32
Cal. 3d 307, 323 (Wickersham), disapproved on other grounds in People v. Barton (1995)

12 Cal. 4th 186, 200-201.) Absent such evidence, no instruction on a lesser included

offense need be given. (People v. Flannel (1979) 25 Cal. 3d 668, 684; Wickersham, at pp.

324-325.)

       Section 10851, subdivision (a) prohibits taking or driving a vehicle without its

owner's consent with the intent to permanently or temporarily deprive the owner of the

possession of the vehicle. A "taking" merely requires that "the vehicle be moved for any

distance, no matter how small." (CALCRIM No. 1820.) Thus, a defendant can violate

section 10851 simply by the act of driving the car without the owner's consent. (People

v. Frye (1994) 28 Cal. App. 4th 1080, 1086; People v. Malamut (1971) 16 Cal. App. 3d
237, 241-242.)

       Here, Sanders argues that because she never left the agency rental lot, she merely

attempted an unlawful taking, as the agency never lost possession of the vehicle.

However, the record shows that she moved the rental car when she drove it from the

"stall" it was parked in to the exit booth. Because her doing so constitutes a completed

taking and not an attempt, we conclude the court was correct in refusing to instruct on the

lesser included offense of attempt. Moreover, the court was correct in finding that the


                                             4
issue of whether there was an unlawful taking or driving hinged on Sanders's intent,

which the record shows the jury resolved against Sanders.

       Indeed, the fact that Sanders did not leave the agency parking lot is a red herring

because the jury found that Sanders had the specific intent to deprive the agency of the

possession and ownership of its vehicle. The record shows Sanders also did not rebut this

finding or challenge the instruction given to the jury defining a "taking" (CALCRIM No.

1820). Finally, the record supports the finding that Sanders would have left the agency's

lot if she had not been stopped at the exit booth by the gate bar and ground spikes.

Because Sanders moved the vehicle without renting it and because she did so with the

specific intent to deprive the owner of possession, the asportation was sufficient to

constitute a taking. (People v. White (1945) 71 Cal. App. 2d 524, 525.)

                                      DISPOSITION

       The judgment of conviction is affirmed.



                                                                      BENKE, Acting P. J.

WE CONCUR:


McDONALD, J.


IRION, J.




                                             5